 1
 2
 3
 4
 5
 6
 7
 8
 9
10                   UNITED STATES DISTRICT COURT
11            FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13   GREGORY C. JAMES,                  Case No. 2:16-cv-05769-CAS(PJWx)
     an individual
14
                 Plaintiffs,            FINAL JUDGMENT
15
     v.
16
     J2 CLOUD SERVICES, LLC and         Judge:    Hon. Christina A. Snyder
17   ADVANCED MESSAGING
     TECHNOLOGIES, INC.
18
                 Defendants.
19
20
21
22
23
24
25
26
27
28
                                                   2:16-cv-05769-CAS(PJWx)
                               FINAL JUDGMENT
 1                                      Final Judgment
 2         The Court, having considered Defendants’ Request for Final Judgment, hereby
 3   GRANTS the request and enters final judgment as follows:
 4         1.     The Court enters final judgment against Plaintiff Gregory C. James and
 5   in favor of Defendants j2 Cloud Services, LLC, Advanced Messaging Technologies,
 6   Inc. and j2 Global Inc. on all claims asserted in the above-captioned case.
 7         2.     Defendants are the prevailing parties.
 8         3.     The Judgment is a Final Judgment under Fed. R. Civ. P. 58.
 9
10   DATED: June 12, 2019
11                                     By:
12                                            Hon. Christina A. Snyder
                                              United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1                  2:16-cv-05769-CAS(PJWx)
                                     FINAL JUDGMENT
